                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

       Plaintiff,

v.                                               Case No. 8:20-mc-103-TPB-TGW

CHARLES U. KLEIN,

       Defendant.
                                          /

           ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the report and recommendation of Thomas

G. Wilson, United States Magistrate Judge, entered on March 24, 2021. (Doc. 16).

Judge Wilson recommends that Plaintiff’s “Motion for Entry of Final Judgment

Against Charles U. Klein” (Doc. 12) be granted and that final judgment as proposed

by Plaintiff be entered. Neither Plaintiff nor Defendant filed an objection to the

report and recommendation, and the time to object has expired. 1

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir.




1Defendant initially filed a motion for reconsideration of the report and recommendation,
but subsequently withdrew the motion. (Docs. 19; 20).


                                        Page 1 of 3
1982). A district court must “make a de novo determination of those portions of the

[report and recommendation] to which an objection is made.” 28 U.S.C. §

636(b)(1)(C). When no objection is filed, a court reviews the report and

recommendation for clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th

Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir. 1982).

      Upon consideration of the record, including Judge Wilson’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Wilson’s well-reasoned findings and conclusions. Consequently,

the motion for entry of final judgment against Defendant is granted.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Wilson’s report and recommendation (Doc. 16) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order

         for all purposes, including appellate review.

      2. The “Motion for Entry of Final Judgment Against Charles U. Klein” (Doc.

         12) is GRANTED.

      3. The “Final Judgment Against Charles U. Klein” as proposed by Plaintiff

         will be entered separately.

      4. After the entry of the final judgment, the Clerk is directed to terminate




                                       Page 2 of 3
         any pending motions and deadlines, and thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 30th day of

April, 2021.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
